Citation Nr: 0421926	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that a remand is necessary in this case for 
two reasons, which are discussed below.

First, there has been no letter informing the veteran of the 
evidence necessary to substantiate his claim for service 
connection for post-traumatic stress disorder and, in the 
same notice, been provided with which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf in 
connection with his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
has not been requested to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

Second, the veteran's claim was before the Board in August 
2002.  At that time, the Board requested that the veteran's 
DD214 and service personnel records be submitted to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
so that it could provide any available information which 
might corroborate that the veteran had engaged in combat 
while stationed in Korea, as he has alleged.  In November 
2002, the Board wrote to the USASCRUR in an attempt to verify 
the veteran's inservice stressors.  The record reflects that 
there was no response from the USASCRUR and there was no 
follow-up letter sent by VA.  The Board is obligated by law 
to ensure that its directives are followed, as well as those 
of the United States Court of Appeals for Veterans Claims 
(Court).  The Court has stated that compliance by the Board 
and the agency of original jurisdiction with remand 
directives is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

The Board notes that this development was not requested in a 
remand; rather, it was requested at a time when the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Veterans Law Judge or panel of Veterans Law Judges, could 
direct Board personnel to undertake the action essential for 
a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  In accordance with this regulation, the Board sought 
to have the veteran's inservice stressors verified via the 
USASCRUR.  However, in a May 2003 decision, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued a decision in Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which determined that the regulation that allowed the 
Board to develop claims, 38 C.F.R. § 19.9(a)(2) (2002), was 
invalid.

Regardless, the Board finds that its August 2002 development 
memorandum must be complied with before the Board can 
consider the veteran's claim for service connection for post-
traumatic stress disorder.  The Board is aware that the 
failure to complete the action requested in the August 2002 
development memorandum should have been recognized at the 
time of the July 2003 Board remand and regrets the additional 
delay in having to remand the case at this time.  

Accordingly, the case is hereby REMANDED to the AMC for the 
following action: 

1.  Provide the veteran with the notice 
requirements of the Veterans Claims 
Assistance Act of 2000, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for service 
connection for post-traumatic stress 
disorder and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Prepare a follow-up letter asking the 
USASCRUR to provide any available 
information which might corroborate that 
the veteran engaged in combat while he 
was stationed in Korea.  Indicate to the 
USASCRUR that you have attached copies of 
the veteran's DD214 and his service 
personnel records which show service 
dates, duties, and units of assignment.  

3.  Readjudicate the claim for service 
connection for post-traumatic stress 
disorder.  

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall, 11 Vet. App. at 271.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


